department of the treasury internal_revenue_service attn mandatory review mc dal tax exempt and government entities divis vision release number release date legend commerce st dallas tx date date org organization name xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail return receipt requested dear in a determination_letter dated september 19xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on december 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx 20xx with us for future periods you are required to file form 1120-pc with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations department of the treasury internal_revenue_service commerce street dallas tx date legend org organization name xx address address date org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form 6018-a report of examination envelope tr 886a name of taxpayer org ‘depuimen of the treasury internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx ein legend org organization name co co-2 co-3 xx date state state county county companies issues l d a does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years beginning january 20xx what are the lax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed in april of 19xx through a merger of two companies co-1 and co-2 org was organized and is to be operated pursuant to the provisions of chapter of the state century code the articles of incorporation articles was filed in the state of state in april of 19xx it states that org was organized pursuant to the provisions of chapter of the state century code to insure against all of the risks and to possess all of the powers and to be subject_to all of the liabilities and duties of a county mutual company as now provided in chapter of the state century code as from time to time amended in the future the articles also state that membership in the company shall be open to any person owning property within the limits of the following counties in which the company is authorized to transact business county county county county county county county county county county county and county membership is limited to those persons or organizations having insurance in full force and effect the articles also state that org is vested ina board_of directors of not less than five or more than fourteen members application form_1024 application_for recognition of exemption under sec_501 a was filed in june of 19xx the purpose of the organization as stated in the application form was that the company was formed on 6-1-19xx by combining co-2 and co-1 the merged company sells insurance policies for property and casualty and has total receipts under dollar_figuredollar_figure this company ts owned by the policyholders the policies are sold in a county area of state the company takes in premiums pay claims and buy reinsurance for larger risks from a reinsurance company form 886-a rev department of the treasury - internal_revenue_service page -1- rata 886a department of the ‘treasury - internal_revenue_service ft explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20nx based upon the application form submitted org received a determination_letter dated september 19xx granting tax exempt status under sec_501 org provides three different types of insurance homeowners farmowners and liability most of the insurance is sold through agents with some being sold by the organization itself commissions are carned by the agents the following types of policies are used e home-guard o coverage on dwelling personal_property other structures loss of use and additional coverage such as debris removal trees shrubs and plants and fire department service charges personal liability o coverage on liability to public damage to property of others and medical payments to others f armate o coverage on dwelling household personal_property additional living_expenses farm buildings farm personal_property optional coverage for wiring equipment and pumps arm-guard o coverage on liability and medical payments to the public and to farm employees at the end of 20xx there were policies outstanding with a total amount of insurance in force of dollar_figuredollar_figure org was involved in a reinsurance agreement with co-3 co-3 co-3 will reinsure based on the following the agreement states that e e individual occurrence of loss dollar_figuredollar_figure limitations o o o o livestock poultry dollar_figuredollar_figure commercial public property dollar_figuredollar_figure farm outbuildings dollar_figuredollar_figure dwelling dollar_figuredollar_figure reinsurance premiums are paid_by org to co-3 premiums will be charged at a monthly rate on the adjusted gross fire risk in force per dollar_figuredollar_figure at the end of each month a portion of those premiums are returned to org in what is labeled as commissions form 886-acrev department of the treasury - internal_revenue_service page -2- ater 886a ty ____ name of taxpayer org ‘department of the ereasury - internal epartment of preasury - the internal revenue revenue service service explanation of items schedule no or exhibit year period ended 20xx ein the amount of insurance in force after taking into consideration the reinsurance agreement is dollar_figuredollar_figure form_990 was filed for the 20xx tax_year the following is a breakdown of the gross_receipts received by org for the year ending december 20xx based on the annual_statement provided to the insurance commissioner of the state of state and the percentage of gross premiums to gross_receipts for the same year per notice 20xx-42 org county premiums written -20xx_ _ dollar_figuredollar_figure total premiums ss interest_income _ - - __ dollar_figuredollar_figure dividend income rental income -__ oe ss dollar_figuredollar_figure total gross_receipts _ dollar_figuredollar_figure percentage- gross premium reinsurance income to gross_receipts in determining the gross_receipts above premiums refunded and reinsurance premiums are not considered also the amount reported on form_990 for year ending december 20xx for commissions is not considered part of gross_receipts the amount reported as commissions is the amount that co-3s gives back to org out of the reinsurance premiums_paid this is considered a reduction in expenses not income or part of gross_receipts an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately org was not involved in any court ordered liquidation or receivership during or 20xx law and analysi sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx form 886-a rev department of the treasury - internal_revenue_service page -3- sta 886a deparment of the vreasury - intemal revenue service explanation of items name of taxpayer org so ein schedule no or exhibit year period ended 20xn internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i the gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of such gross_receipts consist of premiums or in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and more than percent of such gross_receipts consist of premiums clause it shall not apply to a company if any employee of the company or a member of the employee's family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of 20xx p l amended sec_50 c a to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts lor the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figuredollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 changes were applicable after december 20xx these notice 20xx-42 irb 20xx-19 provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance c items described in sec_834 gross_investment_income of a non-life insurance_company and other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in form 886-a rev department of the treasury - internal_revenue_service page -4- bith sec_86a deparment ofthe lreasury intcrmal revenuc explanation of items eee ice schedule no or exhibit year period ended 20xnnx name of taxpayer org ein sec_34 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under dollar_figure ll8 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 amo sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under internal_revenue_code irc sec_50 c a and the operation of org during 20xx it was determined from the chart above that org did not qualify for tax exempt status lor the years beginning january 20xx org’ vross receipts exceeded the dollar_figure limitation imposed by sec_501 section e of the pension funding act of 20xx p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- ingeneral- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after december 20xx transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes april 20xx meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in eficet for the last taxable_year beginning before january i 20xx and b on april 20xx is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or december 20xx org was not involved in a court ordered liquidation or receivership during 20xx therefore section e does not apply to this organization form 886-a tev t-63 department of the treasury - internal_revenue_service page -5- ries 886a - department ol the treasury internal revenue seivice schedule no or exhibit year period ended 20nx explanation of items _ name of taxpayer org ein therefore for the years beginning january 20xx org did not qualify for tax exempt status under sec_501 because it exceeded the gross_receipts limitation of dollar_figure if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for the years beinning january 20xx org’ tax exempt status should be revoked for years beginning january 20xx org ’ filing of the form_990 for 20xx was incorrect org should have filed form 1120-pc for years beginning january 20xx sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for cach taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 irc dollar_figure b discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters 1f- il the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year ‘the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- form 886-a rev department of the treasury - internal_revenue_service page -6- qo6a t ‘on name of taxpayer org deparuncnatot the preasury internal_revenue_service explanation of items ein schedule no or exhibit year period ended 20xn a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b january return dollar_figure in which case the election generally must be made by amended regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately any election filed now or in the future would only be effective for the year the election was filed and all subsequent years the election can not be made retroactive if the tax exempt status is revoked how will it affect future years the tax exempl status should be revoked for the years beginning january 20xx form pc is required for each vear and all future years where org does not qualify for exemption if org meets the requirements under sec_501 in future years it may be allowed to file the form_990 for each year they qualify as a self-declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required org is allowed to make an election under sec_831 once the election is made it is effective for the year the election was made and for all future vears that the form 1120-pc is required the election can not be made retroactive taxnpayver’s posttion unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any vear where org does not qualify for exemption under sec_501 form 886-a tev department of the treasury - internal_revenue_service page -7-
